Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTARY ENGINE ROTOR WITH A LIP AND A RECESS ON THE FLANK.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAMPOS (U.S. Patent 4,192,634) (Please also refer to the marked up Figure 3 of CAMPOS below for further clarification on the elements in the rejection).
Regarding claim 1, CAMPOS discloses:  a rotary engine rotor (29) comprising three rotor flanks (see Figures 3-5 and 7) arranged in a generally equilateral triangle shape (see Figures 3-5 and 7), each rotor flank having a leading edge and a trailing edge (see Figures 3-5 and 7, which shows the rotor flank has a leading edge near seal (36) and a trailing edge, where the input is at 18 and the exhaust is at 19, with the rotor rotating in a counter clockwise direction) 
wherein the leading edge of at least one of the rotor flanks comprises an elongate lip that extends the full axial length of the rotor flank (see Figures 3-5 and 7, which shows the elongate lip (34) in Figure 3 that extends the full axial length of the rotor flank), and
characterized in that the at least one rotor flank comprises a recess formed in the outer surface therein (see Figures 3 and 4, which shows that the recess that is formed by (29, 32, 33)), the recess comprising a leading edge and a trailing edge (see Figures 3-5 and 7), the recess extending axially between substantially planar side walls (13,43; 
Regarding claim 2, CAMPOS discloses:  the at least one rotor flank comprises a generally outwardly curved profile from the lip to the trailing edge of the rotor flank (see Figures 3-5 and 7). 
Regarding claim 3, CAMPOS discloses:  the lip comprises a leading face and a trailing face (see Figures 3-5 and 7, which shows a leading face and a trailing face). 
Regarding claim 4, CAMPOS discloses:  a leading face of the lip is directed outwardly with respect to the circumferential center of the rotor flank (see Figures 3-5 and 7, which show that the lip is directed outward and contains seal (36)). 
Regarding claim 5, CAMPOS discloses:  a trailing face of the lip is directed inwardly towards the circumferential center of the rotor flank (see Figures 3-5 and 7, which shows that a trailing face is at (34) that directs inwardly towards the circumferential center of the rotor flank). 
Regarding claim 6, CAMPOS discloses:  the leading face of the lip is curved outwardly (see Figures 3-5 and 7). 
Regarding claim 7, CAMPOS discloses:  the radius of curvature of the leading face of the lip is substantially equal to the radius of curvature of the at least one rotor flank proximal to the trailing edge thereof (see Figures 3-5 and 7). 
Regarding claim 8, CAMPOS discloses:  the trailing face of the lip is curved radially inwardly (see Figures 3-5 and 7). 
Regarding claim 9, CAMPOS discloses:  the trailing face of the lip is substantially planar (see Figures 3-5 and 7). 

    PNG
    media_image1.png
    506
    498
    media_image1.png
    Greyscale
[AltContent: textbox (Marked up Figure 3 of CAMPOS)][AltContent: arrow][AltContent: textbox (Leading edge of Flank)][AltContent: textbox (Trailing edge of Flank)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lip)][AltContent: textbox (Leading edge of Recess)][AltContent: textbox (Trailing edge of Recess)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Recess)]










Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746